DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
2.	Applicant's arguments filed 26 May, 2021 have been fully considered but they are not persuasive for the following reasons:
With respect to claims 1 and 10, Applicant alleges that Ivey does not explicitly teach that the spacing mechanism change the effective distance between the tab and the coupling member as can be seen in Applicant’s Figs. 1-4 (see Pgs. 9-16). 
In response to applicant's argument based upon Figs. 1-4, it is noted that the Figs. 1-4 are directed to non-elected species. Accordingly, the arguments are moot because the arguments rely a non-elected species. Further, in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., a spring 126, screw 120, spacing nut 124, and top nut 122…see Pgs. 9-12) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). angled surfaces include leeway (See FIG. 17 behind the arrowhead of tagline 317) in the coupling between the tab and the support member that allows for the tab to tilt forward with engaged with a surface (See FIG. 18) such that the mating teeth (which mating teeth face each other and are spaced apart from each other when the tab is not tilted but become tilted when the finger is pressed against the surface, compare FIGS. 17 and 18) of the tab engage with the mating teeth of the support. Also, examiner will like to because Ivey disclose a space in the barrel 142 withholds the ratchet teeth 110 between the foot 148 and the support 114 such that the foot 148 can angle toward the support 114.
With respect to claims 4 and 14, Applicant alleges that Moro does not disclose "a helical ramp rotatably coupled between the tab and the coupling member". In response, Examiner disagrees. The spring 1202 of Moro read on the claimed “helical ramp” because the spring 1202 of Moro is a helix or spiral-shaped that enables the dog leg 1206 of Fig. 12 to rotate and perform the intended use as describe in the application’s specification in para. [0086], Lines 1-5. Based on the combination, the rejection of claims 4 and 14 were proper.
Claim Rejections - 35 USC § 102
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


5.	Claims 1, 2, 6, 8 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ivey et al. (hereinafter Ivey) US-PG-PUB No. 2014/0305734.

Regarding claim 1, Ivey teaches
A speaker mount (Figs. 1-3, 6 and 9 show a flip dog mountable ceiling speaker enclosure 100), comprising:
a. a flange (Figs. 1-3, 6 and 9 show an annular support flange 104); 
b. a support member (Figs. 1-3, 6 and 9 show a buttressed/support 114) coupled to the flange and having an elevated region spaced therefrom and a closer region closer to the flange than the elevated region as shown in Fig. 2, the closer region including a mating structure (Figs. 1-3, 6 and 9 show a ratchet teeth 132); and 
c. a tab assembly (Figs. 1-3, 6 and 9 show a dog 108) movably coupled to the support member (e.g. buttressed/support 114), the tab assembly (e.g. dog 108) including: 
i. a tab (Figs. 1-3 show a foot 148); 
ii. a coupling member (Figs. 1-3, 6 and 9 show a ratchet teeth 110) that couples to the mating structure (e.g. ratchet teeth 132) of the support member (e.g. buttressed/support 114) as shown in Fig. 9; and
iii a spacing mechanism (Figs. 1, 2 and 4 show a spacing mechanism is form by handle 122 and pull rod 116) coupled to each of the tab and the coupling member that selectably changes an effective spacing between the tab and the coupling member such that the chance in effective spacing results in a change in effective distance between the tab and the flange since when the handle 122 pulling down, dog 108 is constrained to rotate outward and move downward such that upward-pointed ratchet teeth 110 of dog 108 engage downward pointing ratchet teeth 132 of first sidewall 112 via the pull rod 116, enabling the foot 148 to move downward towards the flange 104 as shown in Fig 4.

Regarding claim 2, Ivey teaches
The mount of Claim 1, further comprising a tab bias member (Figs. 1-3, 6 and 9 show a releasable biasing member/leaf spring 212) functionally coupled to the tab assembly (e.g. dog 108) such that the tab assembly (e.g. dog 108) is biased towards the closer region as shown in Fig. 9 and Para. [0046], Lines 8-10.

Regarding claim 6, Ivey teaches
The mount of claim 1, wherein each of the coupling member (e.g. ratchet teeth 110) mating structure includes mating teeth as shown in Fig. 1.

Regarding claim 8, Ivey teaches
The mount of Claim 1, wherein the spacing mechanism changes both an effective height of the tab assembly and an effective width of the tab assembly since the dog (e.g. tab assembly) 108 has been pulled down and reposition via handle 122 and pull rod 116 as shown in Fig. 4.

Regarding claim 10, Ivey teaches
A mount (Figs. 1-3, 6 and 9 show a flip dog mountable ceiling speaker enclosure 100), comprising:
a. a flange (Figs. 1-3, 6 and 9 show an annular support flange 104); 
b. a support member (Figs. 1-3, 6 and 9 show a buttressed/support 114) coupled to the flange and having an elevated region spaced therefrom and a closer region closer to the flange than the elevated region as shown in Fig. 2, the closer region including a mating structure (Figs. 1-3, 6 and 9 show a ratchet teeth 132); and 

i. a tab (Figs. 1-3 show a foot 148); 
ii. a coupling member (Figs. 1-3, 6 and 9 show a ratchet teeth 110) that couples to the mating structure (e.g. ratchet teeth 132) of the support member (e.g. buttressed/support 114) as shown in Fig. 9; and
iii a spacing mechanism (Figs. 1, 2 and 4 show a spacing mechanism is form by handle 122 and pull rod 116) coupled to each of the tab and the coupling member that selectably changes an effective spacing between the tab and the coupling member such that the chance in effective spacing results in a change in effective distance between the tab and the flange since when the handle 122 pulling down, dog 108 is constrained to rotate outward and move downward such that upward-pointed ratchet teeth 110 of dog 108 engage downward pointing ratchet teeth 132 of first sidewall 112 via the pull rod 116, enabling the foot 148 to move downward towards the flange 104 as shown in Fig 4; and 
d. a tab bias member (Figs. 1-3, 6 and 9 show a releasable biasing member/leaf spring 212) functionally coupled to the tab assembly (e.g. dog 108)  such that the tab (Figs. 1-3 show a foot 148) is biased towards the flange (e.g. annular support flange 104) as shown in Fig. 9 and Para. [0046], Lines 8-10.
Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


8.	Claims 4, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Ivey et al. (hereinafter Ivey) US-PG-PUB No. 2014/0305734 in view of Moro US-PG-PUB No. 2017/0325588.

Regarding claim 4, Ivey teaches all the features with respect to claim 1 as outlined above. 
Ivey does not explicitly teach a helical ramp rotatably coupled between the tab and the coupling member.
	Moro teaches in Fig. 12 of a spring 1202 provided rotational forces coupled between a dog leg 1206 and a head portion 1212 (Para. [0057], Lines 1-10). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the speaker mount, as taught by Ivey, with the spring, as taught by Moro. The motivation is to use the spring (e.g. helical ramp) to move the dog leg (e.g. tab) into position.

Regarding claim 14, Ivey teaches all the features with respect to claim 10 as outlined above. 
Ivey does not explicitly teach a helical ramp rotatably coupled between the tab and the coupling member.
Moro teaches in Fig. 12 of a spring 1202 provided rotational forces coupled between a dog leg 1206 and a head portion 1212 (Para. [0057], Lines 1-10). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the mount assembly, as taught by Ivey, with the spring, as taught by Moro. The motivation is to use the spring (e.g. helical ramp) to move the dog leg (e.g. tab) into position.

Regarding claim 15, the combination Ivey and Moro teach all the features with respect to claim 14 as outlined above. Ivey teaches that each of the coupling member (e.g. ratchet teeth 110) mating structure includes mating teeth as shown in Fig. 1.
Conclusion
9.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELICA M MCKINNEY whose telephone number is (571)270-3321.  The examiner can normally be reached on 9AM-5PM EST M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan Tsang can be reached on (571)272-7574.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANGELICA M MCKINNEY/Examiner, Art Unit 2653